 


109 HCON 256 IH: Commending the people of Mongolia for building strong, democratic institutions, and expressing the support of the Congress for efforts by the United States to continue to strengthen its partnership with that country.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 256 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Pitts (for himself, Mr. Wilson of South Carolina, Mr. Manzullo, Mr. Putnam, Mr. Cole of Oklahoma, Mr. Dreier, Mr. Reynolds, and Mr. Royce) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Commending the people of Mongolia for building strong, democratic institutions, and expressing the support of the Congress for efforts by the United States to continue to strengthen its partnership with that country. 
 
Whereas the Mongolian people on May 22, 2005, participated in their country’s 4th presidential election since 1990, and have held 5 parliamentary elections since that time; 
Whereas these elections have been determined to be largely free and fair, without violence or balloting irregularities, and featuring multiple political parties; 
Whereas on May 23, 2005, the United States Department of State congratulated the people of Mongolia on their successful presidential election, noting that the United States Embassy had fielded 9 teams of poll watchers and the International Republican Institute fielded 7 more, that these teams together observed more than 100 polling stations in Ulaanbaatar and in rural areas around Mongolia, and that the election represents another positive step in Mongolia’s developing democracy; 
Whereas these elections demonstrate Mongolia’s commitment to peace, stability, and the rule of law and its determination to consolidate its democratic progress; 
Whereas Mongolia, a great nation located at the crossroads of many civilizations, stands as one of only a few functioning democracies in Asia; 
Whereas the Government of Mongolia has continued to privatize state-owned entities, and the private sector produced approximately 75 percent of the gross domestic product in 2004, demonstrating Mongolia’s commitment to the establishment of a free market economy and to fostering greater regional stability in Northeast Asia; 
Whereas Mongolia has sought to develop political, economic, and security relationships with its neighboring countries in order to enhance regional security; 
Whereas the people of the United States and Mongolia share common democratic and strategic values, and the Government of Mongolia has expressed its strong desire to deepen and strengthen its partnership with the United States; 
Whereas Mongolia has been a steadfast partner with the United States in the global War on Terror, and, after the September 11th terror attacks, the Government of Mongolia expressed its strong support for the United States and offered training opportunities for coalition forces and valuable over-flight clearances; 
Whereas Mongolia received United States peace support assistance in fiscal years 2000, 2001, and 2003 and has supported coalition operations by contributing troops to both Operation Enduring Freedom in Afghanistan and Operation Iraqi Freedom; 
Whereas Mongolia has deployed 4 rotations each in Afghanistan and Iraq, even though, before 2000, Mongolia had not had a national policy of deploying forces beyond its borders, and Mongolia became the first coalition country to contribute an infantry battalion in Iraq; 
Whereas the Mongolian military is participating in the elite peacekeeping battalion in Hillah, Iraq, providing security to the logistics base of the Polish-led Multinational Division South Central Iraq, escorting convoys, and constructing military barracks, medical facilities, and local schools; 
Whereas in Afghanistan, Mongolia’s Mobile Training Teams have been training artillery units of the newly-established Afghan National Army, preparing the officers and soldiers who will be the core cadre for the first artillery battery of the Afghan National Army; 
Whereas Mongolia was selected for Millennium Challenge Account (MCA) support in the first ever round of selection in fiscal year 2004; and 
Whereas Mongolia was one of only 16 countries to be chosen for MCA support, and it was again chosen for MCA funding for fiscal year 2005: Now, therefore, be it 
 
That the Congress— 
(1)commends the people and Government of Mongolia for their commitment to democracy and good governance and enhancing the relationship between the United States and Mongolia, based on a comprehensive partnership, shared values, and common strategic interests; 
(2)supports efforts to strengthen strategic, political, economic, educational, and cultural ties between the two countries; 
(3)supports a free trade agreement, whether bilateral or multilateral, with Mongolia; 
(4)encourages private investment and increased business ties between investors in both countries; and 
(5)supports increased Mongolian participation in international organizations and initiatives. 
 
